39 F.3d 1179
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Homer W. WALKER, Defendant Appellant.UNITED STATES of America, Plaintiff Appellee,v.Homer W. WALKER, Defendant Appellant.
Nos. 94-6666, 94-6848.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 26, 1994Decided:  October 27, 1994.

Appeals from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  W. Earl Britt, District Judge.  (CR-93-6-BR, CA-94-27-3-BR)
Homer W. Walker, Appellant Pro Se.
John Douglas McCullough, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
In No. 94-6666, Homer Walker appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Walker, Nos.  CR-93-6-BR;  CA-94-27-3-BR (E.D.N.C. May 31, 1994).  In No. 94-6848, Walker appeals from the district court's order denying his motion for release on bail pending appeal.  In light of our disposition in No. 94-6666, we affirm the district court's order in this appeal as well.  United States v. Walker, Nos.  CR-93-6-BR, CA-94-27-3-BR (E.D.N.C. July 21, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED